         Case 3:19-cv-00879-MPS Document 48 Filed 08/21/20 Page 1 of 5



                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT


  RCM TECHNOLOGIES, INC.
         Plaintiff,
                                                                 No. 3:19-cv-00879 (MPS)
         v.
  SNC-LAVALIN CONSTRUCTORS INC., and
  NATIONAL UNION FIRE INSURANCE
  COMPANY OF PITTSBURGH, PA,
         Defendant.

                            RULING ON MOTION TO DISMISS

       In this dispute arising from a project to construct a gas turbine power plant, the plaintiff,

RCM Technologies, Inc. (“RCM”), has moved to dismiss a claim for common law indemnity

from the counterclaims asserted by defendant SNC-Lavalin Constructors, Inc. (“SNC”), and

moved to strike SNC’s requests for punitive damages and attorney’s fees from its prayers for

relief. (ECF No. 30.) After carefully reviewing the parties’ briefs, I GRANT the motion to

dismiss the common law indemnity counterclaim, DENY the motion to strike the request for

punitive damages, and GRANT the motion to strike the request for attorney’s fees for the reasons

set forth below.

       I assume familiarity with the allegations of SNC’s counterclaim (ECF No. 29), the

arguments made in the parties’ briefs (ECF Nos. 31, 34, and 37), and the “plausibility” standard

applicable on a motion to dismiss. Because resolution of RCM’s motion involves the application

of well-settled law to the allegations of the counterclaim, I set forth my reasoning in summary

form below.
         Case 3:19-cv-00879-MPS Document 48 Filed 08/21/20 Page 2 of 5



    A. SNC’s Claim for Common-Law Indemnification

       This claim fails substantially for the reasons set forth in RCM’s opening and reply briefs

(ECF Nos. 31 and 37). The counterclaim sets forth no allegations of negligence, and nowhere

suggests that SNC or RCM were joint tortfeasors vis-à-vis PSEG Power Connecticut LLC

(“PSEG”), the project owner that hired SNC to provide engineering and procurement support

services; nor does it set forth facts satisfying the other elements of a common law indemnity

claim, i.e., “primary negligence,” exclusive control, and the like. To the contrary, it indicates

that SNC entered into a subcontract with RCM to assist it in fulfilling its own obligations to

PSEG; it does not suggest that RCM owed or breached any duties to PSEG.

       SNC’s reliance on the Connecticut Supreme Court’s statement in Burkert v. Petrol Plus

of Naugatuck, Inc., that “a party is entitled to indemnification, in the absence of a contract to

indemnify, only upon proving that the party against whom indemnification is sought either

dishonored a contractual provision or engaged in some tortious conduct,” 216 Conn. 65, 74

(1990) (emphasis added) is misplaced. Burkert itself involved theories of negligence related to

the policing of a trademark, and the court did not discuss further its reference to common -law

indemnification stemming from a breach of contract. That reference was followed by a citation

to Kaplan v. Merberg Wrecking Corporation, 152 Conn. 405 (1965), which explained that even

if a claim for common law indemnity arises from the performance of a contract, there must be an

allegation of negligence and the claim must satisfy the other elements of a common law

indemnity claim. Merberg Wrecking Corporation, 152 Conn. at 410-12 (“This claim is not

based on any express contract obligation but on a liability arising from negligence in the

performance of the contract…. It is true … that out of a contractual relationship a tort liability,

as in negligence, may arise. And it sometimes happens that in such a situation an action is also



                                                                                                      2
          Case 3:19-cv-00879-MPS Document 48 Filed 08/21/20 Page 3 of 5



maintainable in contract for breach of an implied obligation to exercise reasonable care in the

performance of a contract…. [A]ny claimed liability of Merberg for negligence in the

performance of the contract, whether based on breach of an implied contractual obligation to use

reasonable care or on the tort claim of negligence … would, in the light of the judgment in

[underlying litigation] establishing, as to these plaintiffs [i.e., the parties asserting

indemnification against Merberg], their own independent negligence, constitute a claim by them,

as tortfeasors, for reimbursement from Mergberg, as a tort-feasor… [T]hese plaintiffs, as tort-

feasors, could recover indemnity from Merberg based on its negligence only by proving that

Merberg’s negligence was primary [and satisfying the other elements of a common-law

indemnity claim based on primary negligence]”).

        The other cases SNC cites involved contractual indemnity – which is not at issue here –,

allegations satisfying the elements of common law indemnity, or simply repeated the reference in

Burkert without considering the underlying analysis in Merberg. See, e.g., Arch Insurance Co. v.

Centerplan Construction Company, LLC, 368 F. Supp. 3d 350 (D. Conn. 2019) (contractual

indemnity); Ives v. NMTC, Inc., 1999 WL 595814 *3 (Conn. Super. July 26, 1999) (quoting

Burkert but failing to examine the language of Merberg requiring that even common law

indemnity claims arising from performance of a contract be based on allegations of negligence or

other tortious conduct); Van Epps v. Waterbury Donuts, Inc., 1999 WL 301220 *3 (Conn. Super.

May 4, 1999) (same); Great Spring Water v. Porter Chadburn, Inc., 1998 WL 555989 *2 (Aug.

24, 1998) (same); RCK Builders, Inc. v. Graziano, 1993 WL 407790 *2 (noting that it was

conceded that the third-party complaint “states all the required elements for a claim of third-party

indemnification.”). Further, unlike Burkert and Merberg, none of these cases are binding on me.

As noted, Burkert relies entirely on Merberg for the language cited by SNC and does not



                                                                                                   3
         Case 3:19-cv-00879-MPS Document 48 Filed 08/21/20 Page 4 of 5



otherwise apply that language; and Merberg holds that while a claim for common-law indemnity

may arise from the performance of a contract, there must be allegations of negligence or other

tortious conduct, along with allegations satisfying the other elements, to make out a claim for

common law indemnity. Because such allegations are missing from SNC’s counterclaim, its

claim for common law indemnity is dismissed.

       Finally, although SNC suggests that it may also have a right to contractual indemnity

based on language in the contract regarding deductions and set-offs, it has failed to plead a

contractual indemnity claim and the language of the contract quoted in its brief does not create

an indemnity obligation.

   B. Punitive Damages

       Although the factual allegations in the counterclaim that support a claim for punitive

damages are thin, I find them to be sufficient at the pleadings stage. SNC alleges that RCM

“made material misrepresentations … about its ability to perform the Work or T&M Work” and

“regarding the work undertaken by [RCM] and whether these tasks constituted Work or T&M

Work under the Subcontract.” ECF No. 29 at 21, ¶¶ 12-13. SNC also alleges that RCM “was

aware that its request for payment as well as submission of Change Orders were improper, but

did so in order to mislead SNC as to amounts allegedly owed under the Subcontract.” Id. ¶ 14.

When all reasonable inferences are drawn from these allegations in SCM’s favo r, as they must be

at this stage, the allegations are enough to warrant punitive damages under the governing

standard. See Triangle Sheet Metal Works, Inc. v. Silver, 154 Conn. 116, 127-28 (1966)

(requiring “malicious or wanton misconduct [to] justify an award of exemplary or punitive

damages.”). Accordingly, I deny the motion to strike the prayer for relief for punitive damages.




                                                                                                   4
          Case 3:19-cv-00879-MPS Document 48 Filed 08/21/20 Page 5 of 5



   C. Attorney’s Fees

         I agree with RCM that the request for attorneys’ fees is redundant, becau se common law

punitive damages in Connecticut – to which SNC might be entitled if it prevails on its claim for

breach of the covenant of good faith and fair dealing – are limited to attorney’s fees, and SNC’s

counterclaims suggest no separate contractual or statutory basis for attorney’s fees in this case.

Accordingly, I grant the motion to strike the separate request for attorney’s fees.




                                              IT IS SO ORDERED.

                                                       /s/            _
                                              Michael P. Shea, U.S.D.J.

Dated:          Hartford, Connecticut
                August 21, 2020




                                                                                                     5
